          Case 1:18-bk-12258-NWW                                Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55               Desc
                                                                Main Document    Page 1 of 13

                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Stephen Dewayne Ables                                                                    Case No.   1:18-bk-12258
                                                                                  Debtor(s)          Chapter    7



                                                           AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:

Amend Schedule E/F to add the following creditors with conversion:

Fingerhut
Attn: Bankruptcy
6250 Ridgewood Road
Saint Cloud, MN 56303

Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

Knight & Hooper, PLLC
PO Box 11583
Chattanooga, TN 37401-2583

North Georgia Electric
3368 Battlefield Pkwy
Fort Oglethorpe, GA 30742

Online Collections
Attn: Bankruptcy
Po Box 1489
Winterville, NC 28590

Online Collections
Pob 1489
Winterville, NC 28590

Security Finance
Attn: Bankruptcy
Po Box 1893
Spartanburg, SC 29304

Security Finance
C/o Security Finance
Spartanburg, SC 29304

Tennessee Valley Federal Credit Union
Attn Bankrutpcy--PO Box 23967
Chattanooga, TN, TN 37422

Verizon Wireless
Attn: Verizon Bankruptcy
500 Technology Dr, Ste 500
Weldon Springs, MO 63304

Verizon Wireless
National Recovery Operations
Minneapolis, MN 55426
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
          Case 1:18-bk-12258-NWW                                Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55               Desc
                                                                Main Document    Page 2 of 13




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows: UST and Chapter 7 Trustee



 Date: February 29, 2020                                                /s/ W. Thomas Bible, Jr.
                                                                        W. Thomas Bible, Jr. 014754
                                                                        Attorney for Debtor(s)
                                                                        Tom Bible Law
                                                                        6918 Shallowford Road, Suite 100
                                                                        Chattanooga, TN 37421
                                                                        (423)424-3116 Fax:(423)499-6311
                                                                        tom@tombiblelaw.com or melinda@tombiblelaw.com

                                                                     CERTIFICATE OF SERVICE
I hereby certify that on February 29, 2020, a copy of Notice of Bankruptcy and Notice of Conversion was served electronically or by
regular United States mail to all interested parties, the Trustee and all creditors listed below:

Fingerhut
Attn: Bankruptcy
6250 Ridgewood Road
Saint Cloud, MN 56303

Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

Knight & Hooper, PLLC
PO Box 11583
Chattanooga, TN 37401-2583

North Georgia Electric
3368 Battlefield Pkwy
Fort Oglethorpe, GA 30742

Online Collections
Attn: Bankruptcy
Po Box 1489
Winterville, NC 28590

Online Collections
Pob 1489
Winterville, NC 28590

Security Finance
Attn: Bankruptcy
Po Box 1893
Spartanburg, SC 29304

Security Finance
C/o Security Finance
Spartanburg, SC 29304

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
          Case 1:18-bk-12258-NWW                                Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55    Desc
                                                                Main Document    Page 3 of 13
Tennessee Valley Federal Credit Union
Attn Bankrutpcy--PO Box 23967
Chattanooga, TN, TN 37422

Verizon Wireless
Attn: Verizon Bankruptcy
500 Technology Dr, Ste 500
Weldon Springs, MO 63304

Verizon Wireless
National Recovery Operations
Minneapolis, MN 55426



                                                            W.Thomas Bible, Jr.
                                                            W. Thomas Bible, Jr. 014754




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
              Case 1:18-bk-12258-NWW                            Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55                                                       Desc
                                                                Main Document    Page 4 of 13
 Fill in this information to identify your case:

 Debtor 1                     Stephen Dewayne Ables
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF TENNESSEE

 Case number           1:18-bk-12258
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          Georgia Department of Revenue                          Last 4 digits of account number                          $4,200.00             $4,200.00                    $0.00
              Priority Creditor's Name
              Taxpayer Services Divsion                              When was the debt incurred?
              P.O. Box 740321
              Atlanta, GA 30374
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Food Stamps Overpayment


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              28696                                                Best Case Bankruptcy
          Case 1:18-bk-12258-NWW                                Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55                                         Desc
                                                                Main Document    Page 5 of 13
 Debtor 1 Stephen Dewayne Ables                                                                          Case number (if known)         1:18-bk-12258

 4.1      Advance Financial                                          Last 4 digits of account number                                                        $1,000.00
          Nonpriority Creditor's Name
          3401 Rossville Blvd.                                       When was the debt incurred?
          Chattanooga, TN 37402
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2      Approved Finance                                           Last 4 digits of account number       7081                                             $1,214.00
          Nonpriority Creditor's Name
          1045 Battlefield Pkwy                                      When was the debt incurred?           Opened 04/17
          Ft Oglethorpe, GA 30742
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Note Loan


 4.3      Buyherepayhe                                               Last 4 digits of account number       6434                                           $15,051.00
          Nonpriority Creditor's Name
                                                                                                           Opened 2/16/18 Last Active
          201 Keith Street                                           When was the debt incurred?           02/18
          Cleveland, TN 37311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile - Voluntarily Surrendered




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 1:18-bk-12258-NWW                                Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55                                         Desc
                                                                Main Document    Page 6 of 13
 Debtor 1 Stephen Dewayne Ables                                                                          Case number (if known)         1:18-bk-12258

 4.4      Buyherepayhe                                               Last 4 digits of account number       6434                                             Unknown
          Nonpriority Creditor's Name
          201 Keith Street                                           When was the debt incurred?           Opened 2/16/18
          Cleveland, TN 37311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile


 4.5      CashNet USA                                                Last 4 digits of account number                                                           $800.00
          Nonpriority Creditor's Name
          200 West Jackson, Suite 1400                               When was the debt incurred?
          Chicago, IL 60606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6      Covington Credit/smc                                       Last 4 digits of account number       5594                                                $874.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/17 Last Active
          4011 Brainerd Rd Ste 133                                   When was the debt incurred?           11/17/17
          Chattanooga, TN 37411
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Note Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 1:18-bk-12258-NWW                                Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55                                         Desc
                                                                Main Document    Page 7 of 13
 Debtor 1 Stephen Dewayne Ables                                                                          Case number (if known)         1:18-bk-12258

 4.7      Credit Collections Services                                Last 4 digits of account number       3643                                                $386.00
          Nonpriority Creditor's Name
          Attention: Bankruptcy                                      When was the debt incurred?           Opened 10/31/16
          725 Canton Street
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Progressive


 4.8      Credit Management, LP                                      Last 4 digits of account number       9762                                                $253.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 1/13/17
          Po Box 118288
          Carrollton, TX 75011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Comcast Cable


 4.9      Credit One Bank                                            Last 4 digits of account number       6176                                                $719.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 08/16 Last Active
          Po Box 98873                                               When was the debt incurred?           9/21/17
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 1:18-bk-12258-NWW                                Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55                                         Desc
                                                                Main Document    Page 8 of 13
 Debtor 1 Stephen Dewayne Ables                                                                          Case number (if known)         1:18-bk-12258

 4.1
 0        Fingerhut                                                  Last 4 digits of account number       0049                                                $183.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 08/19 Last Active
          6250 Ridgewood Road                                        When was the debt incurred?           8/29/19
          Saint Cloud, MN 56303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment Sales Contract


 4.1
 1        IC System, Inc                                             Last 4 digits of account number       7630                                             $3,679.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 09/19
          Po Box 64378
          Saint Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Att Mobility


 4.1
 2        Online Collections                                         Last 4 digits of account number       9137                                                $148.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 11/18
          Po Box 1489
          Winterville, NC 28590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   North Georgia Electric




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 1:18-bk-12258-NWW                                Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55                                         Desc
                                                                Main Document    Page 9 of 13
 Debtor 1 Stephen Dewayne Ables                                                                          Case number (if known)         1:18-bk-12258

 4.1
 3        Receivables Performance Mgmt                               Last 4 digits of account number       3745                                                $263.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 12/28/17
          Po Box 1548
          Lynnwood, WA 98036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Windstream


 4.1
 4        Security Finance                                           Last 4 digits of account number       0220                                             $1,320.00
          Nonpriority Creditor's Name
          Centralized Bankruptcy                                                                           Opened 6/09/17 Last Active
          Po Box 1893                                                When was the debt incurred?           10/13/17
          Spartanburg, SC 29304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Note Loan


 4.1
 5        Security Finance                                           Last 4 digits of account number       0220                                             $1,330.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 6/09/17 Last Active
          Po Box 1893                                                When was the debt incurred?           10/13/17
          Spartanburg, SC 29304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Secured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 1:18-bk-12258-NWW                               Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55                                          Desc
                                                               Main Document   Page 10 of 13
 Debtor 1 Stephen Dewayne Ables                                                                          Case number (if known)         1:18-bk-12258

 4.1
 6        Speedy Cash                                                Last 4 digits of account number                                                           $700.00
          Nonpriority Creditor's Name
          5900 Brainerd Road                                         When was the debt incurred?
          Chattanooga, TN 37411
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 7        SpringWater Capital                                        Last 4 digits of account number                                                           $300.00
          Nonpriority Creditor's Name
          222 South Main, Suite 500                                  When was the debt incurred?
          Salt Lake City, UT 84101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Tennessee Valley Federal Credit
 8        Union                                                      Last 4 digits of account number       8972                                                $998.00
          Nonpriority Creditor's Name
          Attn Bankrutpcy--PO Box 23967                              When was the debt incurred?           11/25/2019
          Chattanooga, TN, TN 37422
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Verified *Judgment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 1:18-bk-12258-NWW                              Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55                                                  Desc
                                                               Main Document   Page 11 of 13
 Debtor 1 Stephen Dewayne Ables                                                                          Case number (if known)          1:18-bk-12258

 4.1
 9         Verizon Wireless                                          Last 4 digits of account number       0001                                                         $97.00
           Nonpriority Creditor's Name
           Attn: Verizon Bankruptcy                                                                        Opened 08/17 Last Active
           500 Technology Dr, Ste 500                                When was the debt incurred?           2/28/19
           Weldon Springs, MO 63304
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AT&T                                                          Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 675 W. Peachtree Street NE, Suite                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 27-310
 Atlanta, GA 30308-1989
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comcast                                                       Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2030 West Polymer Drive                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Chattanooga, TN 37421
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank                                               Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 98872                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89193
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Fingerhut                                                     Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6250 Ridgewood Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Cloud, MN 56303
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IC System, Inc                                                Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 64378                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Paul, MN 55164
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Knight & Hooper, PLLC                                         Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 11583                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Chattanooga, TN 37401-2583
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 North Georgia Electric                                        Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3368 Battlefield Pkwy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Oglethorpe, GA 30742
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 8 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 1:18-bk-12258-NWW                              Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55                                                  Desc
                                                               Main Document   Page 12 of 13
 Debtor 1 Stephen Dewayne Ables                                                                          Case number (if known)          1:18-bk-12258
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Online Collections                                            Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Pob 1489                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Winterville, NC 28590
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Progressive Auto Insurance                                    Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 6300 Wilson Mills Road                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Mayfield Village, OH 44143
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Security Finance                                              Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 C/o Security Finance                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Spartanburg, SC 29304
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Security Finance                                              Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 C/o Security Finance                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Spartanburg, SC 29304
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Verizon Wireless                                              Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 National Recovery Operations                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55426
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Windstream                                                    Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4001 N Rodney Parham Road                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Little Rock, AR 72212
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                     4,200.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                     4,200.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    29,315.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    29,315.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 9 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case 1:18-bk-12258-NWW                               Doc 76 Filed 02/29/20 Entered 02/29/20 10:42:55                       Desc
                                                               Main Document   Page 13 of 13




                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Stephen Dewayne Ables                                                                         Case No.    1:18-bk-12258
                                                                                    Debtor(s)             Chapter     7




                                                      AMENDED
                                      DECLARATION CONCERNING DEBTOR'S SCHEDULES

                                DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR




                      I declare under penalty of perjury that I have read the foregoing , consisting of         13   page(s), and that
            they are true and correct to the best of my knowledge, information, and belief.




 Date February 29, 2020                                                 Signature   /s/ Stephen Dewayne Ables
                                                                                    Stephen Dewayne Ables
                                                                                    Debtor

    Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                     18 U.S.C. §§ 152 and 3571.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
